


Exhibit 10.52

 

OMNIBUS LIMITED WAIVER

 

WHEREAS, Dollar General Corporation, a Tennessee corporation (the “Company”),
previously entered into an employment agreement (the “Employment Agreement”)
with each of the current or former employees of the Company listed on Exhibit A
attached hereto (collectively, the “Employees”); and

 

WHEREAS, the Company previously entered into an employment transition agreement
with Mr. Richard W. Dreiling (the “Employment Transition Agreement” and,
together with the Employment Agreement, the “Agreements”); and

 

WHEREAS, Section 19 or Section 20, as applicable of each Employment Agreement
and Section 15 of the Employment Transition Agreement provide that each of the
Employees agrees not to accept, obtain or work in a Competitive Position (as
defined in the Agreements) for a company or entity that operates anywhere within
the Territory (as defined in the Agreements) for a specified period of time
following the termination of Employee’s employment (the “Non-Compete
Provision”); and

 

WHEREAS, the Company no longer considers BJ’s Wholesale Club, currently included
in the definition of “Competitive Position” set forth in Section 15(b)(i) or
Section 16(b)(i), as applicable, of each Employment Agreement and
Section 11(b)(i) of the Employment Transition Agreement, to be a competitor
solely for purposes of the Non-Compete Provision.

 

NOW, THEREFORE:

 

1.                                      The Company hereby waives its right to
enforce, either now or in the future, under each of the Agreements, the
Non-Compete Provision with respect to BJ’s Wholesale Club.

 

2.                                      Except as specifically provided in
Section 1 above, the Company does not waive the right to otherwise enforce the
Non-Compete Provision or any other provision of the Agreements, and all terms
and provisions of the Agreements shall remain in full force and effect,
unchanged and unmodified.

 

3.                                      The Company retains the right to include
BJ’s Wholesale Club as a competitor in any future employment agreement or other
agreement that it may enter into from time to time with any of the Employees.

 

Date:

1/28/2016

 

DOLLAR GENERAL CORPORATION

 

 

 

By:

/s/ Bob Ravener

 

 

Printed Name: Bob Ravener

 

 

Title: EVP

 

--------------------------------------------------------------------------------


 

Exhibit A to

Omnibus Limited Waiver

 

Bart E. Bohlen

Ryan G. Boone

David W. D’Arezzo

Steven R. Deckard

Richard W. Dreiling

Anita C. Elliott

John W. Flanigan

John W. Garratt

Lawrence J. Gatta

Stephen P. Jacobson

Michael J. Kindy

James E. Kopp

Cynthia A. Long

Daniel J. Nieser

Jeffery C. Owen

Robert D. Ravener

Gregory A. Sparks

Steven G. Sunderland

Emily C. Taylor

Rhonda M. Taylor

David M. Tehle

James W. Thorpe

Todd J. Vasos

 

--------------------------------------------------------------------------------
